Citation Nr: 0612261	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-05 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased evaluation for status post 
chemonucleolysis of herniated disc at L5/S1 with residual 
chronic lumbar strain, currently assigned a 10 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from June 1982 to January 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reason for remand: To notify the veteran of the rating 
criteria that were amended during the pendency of his appeal, 
to allow the RO the initial consideration of the 
applicability of such criteria, to afford the veteran a more 
recent VA examination, and to provide a corrective VCAA 
notice letter.  

The Board notes that during the pendency of this appeal, VA 
twice amended the rating schedule for evaluating disabilities 
of the spine, contained in 38 C.F.R. § 4.71a, which are 
relevant to the issue on appeal.  In this regard, Diagnostic 
Code 5293 was amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (August 22, 2002).  The revised 
diagnostic code provides for the evaluation of intervertebral 
disc syndrome (pre-operatively or post- operatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Moreover, VA most recently revised the 
regulations for evaluating disabilities of the spine 
effective September 26, 2003.  See 67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002); 68 Fed. Reg. 51454 - 51458 (Aug. 27, 2003); 
see also 69 Fed. Reg. 32449 - 32450 (June 10, 2004).  The new 
criteria for evaluating service-connected spine disabilities 
are codified at newly designated 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243.  61 Fed. Reg. 51457.  

In this case, the December 2003 Statement of the Case 
informed the veteran of the criteria in effect prior to 
September 23, 2002, and of the criteria for evaluating spine 
disabilities that had been revised effective from September 
23, 2002.  However, the veteran has not been provided any of 
the schedular criteria that became effective as of 
September 26, 2003.  In light of these changes to the rating 
criteria, which became effective during the pendency of the 
claim, the RO should be given the opportunity to consider all 
potentially applicable rating criteria for the veteran's 
service-connected spine disability.  Therefore, the Board 
finds it necessary to remand the veteran's claim so that the 
RO may address in the first instance the applicability of 
these revisions to the claim.

In addition, it appears that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the Board notes that the veteran submitted a 
statement in September 2003 in which he indicated that he had 
been treated at a private hospital in July and August 2003.  
Although the evidence of record does include medical bills 
for treatment in August 2003, the claims file does not 
contain the actual treatment records from the private 
hospital identified by the veteran.  Such records may prove 
to be relevant and probative.  Therefore, the RO should 
attempt to obtain and associate with the claims file any and 
all treatment records pertaining to the veteran's service-
connected back disability.

The Board further notes that the veteran was afforded a VA 
examination in June 2002 in connection with his claim for an 
increased evaluation for his back disability.  However, the 
veteran's representative submitted a statement in April 2006 
in which he claimed that the veteran should be afforded a 
more recent VA examination.  In this regard, he claimed that 
the veteran's service-connected back disability had worsened 
since the time of his June 2002 VA examination, as evidenced 
by his surgery in August 2003.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board is of the opinion that a more 
recent VA examination is in order in this case for the 
purpose of ascertaining the severity and manifestations of 
the veteran's service-connected back disability.

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective 
date.  As that question is involved in the present appeal and 
the case is already being remanded for further development, 
the RO should provide the veteran with a proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish an effective date.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish an effective date 
for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his service-connected back 
disability.  After acquiring this 
information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records 
with the claims file.  A specific 
request should be made for treatment 
records dated in July and August 2003 
from the private hospital identified 
by the veteran.  

3.  The veteran should be afforded a 
VA examination to ascertain the 
severity and manifestations of his 
service-connected status post 
chemonucleolysis of herniated disc at 
L5/S1 with residual chronic lumbar 
strain.  Any and all studies, tests, 
and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected back disability.  The 
examiner should provide the range of 
motion of the spine in degrees.  
Symptoms such as muscle spasm on 
extreme forward bending or unilateral 
loss of lateral spine motion in 
standing position should be noted. The 
examiner should also indicate whether 
the veteran has muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis, and he 
should state the total duration of 
incapacitating episodes during the 
past 12 months.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should be noted, as should 
any additional disability due to these 
factors. The examiner should report 
all signs and symptoms necessary for 
rating the veteran's back disability 
under the both the old and revised 
rating criteria.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

4.   When the development requested 
has been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  This SSOC is to set 
forth all applicable rating criteria 
for spine disabilities which have not 
been previously provided to the 
veteran, including the rating criteria 
that became effective on September 26, 
2003.  


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





